                  Case 1:20-cv-07035-MKV Document 14 Filed 10/26/20 Page 1 of 2

                    MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
                                                         ATTORNEYS AT LAW


                                                    1300 MOUNT KEMBLE AVENUE
                                                           P.O. BOX 2075
                                                 MORRISTOWN, NEW JERSEY 07962-2075
                                                           (973) 993-8100
                                                       FACSIMILE (973) 425-0161
                                                                                         USDC SDNY
                                                                                         DOCUMENT
          MARK A. ROSEN
                                                                                         ELECTRONICALLY FILED
          Direct dial: (973) 425-8753                                                    DOC #:
          mrosen@mdmc-law.com
                                                                                         DATE FILED: 10/26/2020
                                                         October 26, 2020



     Via ECF

     Honorable Mary Kay Vyskocil U.S.D.J.
     United States District Court Southern District of New York
     500 Pearl Street
     New York, New York 10007

               Re:         Kiewit-Weeks-Massman v. Parsons Transportation Group of New York, Inc.
                           Docket No.: 20 cv 7035

     Dear Judge Vyskocil:
               We represent the plaintiff, Kiewit-Weeks-Massman (“KWM”) in the above referenced
     matter.

            We are writing to request an adjournment of the initial pretrial conference scheduled for
     November 5, 2020 and a corresponding extension of the time to file the joint letter and proposed
     case management plan which is currently due on October 29, 2020, as set forth in the Court’s
     order dated October 2, 2020.

             The reason for the adjournment request is that the defendant filed a counter claim with its
     answer on September 25, 2020. Plaintiff requested, and the defendant consented to, an extension
     of time to November 20, 2020 to file its response to the counter claim. The court has approved
     that request. That was the first request for such an extension.

              The plaintiff’s response to the counter claim could raise issues that might impact the
     proposed case management plan that the parties must submit. That response may also raise
     issues that may have to be addressed in the joint letter or at the conference. Accordingly, we are
     respectfully requesting that the conference and deadline for submission of the joint letter and
     proposed case management plan be rescheduled until after November 20, 2020, when plaintiff
     will file its response to the counter claim. Counsel for defendant does not object to this request.




NEW JERSEY    NEW YORK        PENNSYLVANIA      CONNECTICUT   MASSACHUSETTS   COLORADO    DELAWARE   FLORIDA   RHODE ISLAND


     Kiewit Weeks Massman- Letter to Judge Vyskocil
                  Case 1:20-cv-07035-MKV Document 14 Filed 10/26/20 Page 2 of 2


                  MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
      Honorable Mary Kay Vyskocil U.S.D.J.
      October 26, 2020
      Page 2


               This is the first request for an extension of these deadlines.

               Thank you for your consideration.

                                                      Respectfully submitted,
                                            McElroy, Deutsch, Mulvaney & Carpenter, LLP

                                                            /s/ Mark A. Rosen

                                                            Mark A. Rosen

     MAR/jk
     cc:   Roy H. Schwartz, Esq.




The Initial Pretrial Conference shall take place on December 3,
2020 at 11:30 AM. Joint letter and proposed CMP due November
30, 2020.

      October 26, 2020




     Kiewit Weeks Massman- Letter to Judge Vyskocil
